Citation Nr: 9900899	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there was clear and unmistakable error in the 
decision which granted the appellant entitlement to 
dependency and indemnity compensation (DIC) based on the her 
sons death in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The appellants son (the serviceman) served on active 
duty from September 1992 until his death in August 1993. 

In a letter dated in October 1993, the appellant was informed 
that she had been granted DIC based on her sons death in 
service.  This matter came before the Board of Veterans 
Appeals (Board) from a March 1995 Administrative Decision by 
Department of Veterans Affairs (VA) Regional Office (RO) 
Buffalo, New York, that there was clear and unmistakable 
error under 38 C.F.R. § 3.105 in having granted DIC; and as 
such, the appellants DIC would be terminated.  A notice of 
disagreement was received in March 1995.  A statement of the 
case was issued in June 1995.  A substantive appeal was 
received in July 1995.  In April 1997, the Board remanded 
this matter to the RO for further development.  


FINDINGS OF FACT

1.  The serviceman was involved in a motor vehicle accident 
on August [redacted], 1993, and died as a result of injuries 
sustained in this accident.

2.  In October 1993, the appellant, the serviceman's mother, 
was awarded DIC based on her sons death in service.

3.  On August [redacted], 1993, while under the influence of 
alcohol, the serviceman drove his motor vehicle in an erratic 
manner and at an excessive speed, constituting willful misconduct, 
and such activity was the proximate cause of his death when 
he was involved in a single vehicle accident.

4.  The servicemans conduct amounted to a known prohibited 
action, was wanton and reckless, without regard to the 
probable consequences of such action, in that he did 
willfully operate a motor vehicle in a reckless manner and at 
an excessive speed while intoxicated.  

5.  The fact that the serviceman was intoxicated and operated 
a motor vehicle in a reckless manner and at an excessive 
speed was not before the RO at the time of the October 1993 
action establishing DIC. 

6.  Reasonable minds could not differ that the result of the 
October 1993 action would have been manifestly different had 
the evidence reflecting the circumstances surrounding the 
August 1993 accident been reviewed at that time.  There is no 
doubt that the RO would have determined that the serviceman's 
death was not in the line of duty as it was due to his own 
willful misconduct.


CONCLUSIONS OF LAW

1.  The death of the serviceman, as a result of injuries 
sustained in a motor vehicle accident on August [redacted], 1993, 
was the result of his own willful misconduct and not in the line 
of duty.  38 C.F.R. §§ 3.1(m)(n), 3.301 (1998).

2.  The October 1993 action by the RO which granted the 
appellant DIC was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a), (d) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, by RO letter dated in October 1993, the 
appellant was awarded DIC based on her sons death in service 
on August [redacted], 1993.  However, in a March 1995 
Administrative Decision, it was determined that injuries 
incurred in the automobile accident which caused the servicemans 
death were the result of his own willful misconduct and as such were 
determined not to have been incurred in the line of duty.  

In a subsequent Administrative Decision, also rendered in 
March 1995, clear and unmistakable error was found (in 
accordance with 38 C.F.R. § 3.105(a)) in the October 1993 
action that essentially found the servicemans death to have 
been in the line of duty.  As such, the RO proposed to 
terminate the appellants DIC and appropriately notified her 
(see 38 C.F.R. § 3.105(d)) that she had 60 days to submit 
evidence showing why such action should not be taken.  By a 
May 1995 letter, the appellants benefits were terminated.  
The appellant has appealed this action.  

The Board points out that the pertinent VA regulation 
provides that where the evidence establishes clear and 
unmistakable error, a prior decision must be reversed or 
amended.  38 C.F.R. § 3.105(a) (1998).  The United States 
Court of Veterans Appeals (Court) has prescribed a three-
prong test to determine whether clear and unmistakable error 
exists in a prior determination:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied" (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), (2) the error must be "undebatable" and the sort 
of error "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
finding of clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc).  The Court has further held that clear and 
unmistakable error is "the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet.App. 40, 44 (1993).

The Court has held that although most clear and 
unmistakable error appeals involve claimants seeking a 
finding of clear and unmistakable error in a past denial of 
benefits, the standard of clear and unmistakable error is 
equally applicable to VA where the issue is severance of 
service connection based on clear and unmistakable error.  
Once service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets his high 
burden of proof. Wilson v. West, 11 Vet.App 383 (1998); see 
also Baughman v. Derwinski, 1 Vet.App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").

A review of the claims folder reveals that when the appellant 
was awarded DIC in October 1993, the only evidence reviewed 
was a copy of Form DD 1300 (Report of Casualty) which 
indicated that the appellants son died on August [redacted], 
1993, as a result of injuries sustained when a privately owned 
vehicle he was driving was involved in an accident; and a 
copy of his death certificate, which indicated that the 
immediate cause of his death was a craniothoracic crush 
injury due to or as a consequence of a motor vehicle 
accident.  No further details regarding this accident or the 
resulting death were of record as of October 1993.

However, subsequent to this October 1993 award, evidence was 
received indicating that on August [redacted], 1993, the 
appellants son was the driver of a car that was traveling at 
speeds exceeding 80 miles per hour and was involved in a roll-
over accident at 2:30 AM; and that he had a blood alcohol level 
of .122 at the time of his death.

A review of this evidence reveals the following: according to 
a New York State Police Investigation Report dated in June 
1994 (received by VA in February 1998), the serviceman drove 
the appellants Ford Tempo to and attended a party in Oneida 
County, New York on the evening of August [redacted], 1993.  
Sometime between midnight and 1:00 AM on August [redacted], 
the serviceman, along with two acquaintances (passengers), 
left the party in the automobile driven by the serviceman.  
According to a witness statement given by one of the passengers, 
the appellants son had consumed beer during the party.  In any 
event, they eventually proceeded to an X-TRA MART in 
Clinton, New York where gas and/or a candy bar was purchased.  

Shortly after departing this convenience store, and at 
approximately 2:30 AM, the serviceman began driving the Ford 
Tempo at a high rate of speed along a New York state route; 
both passengers, in statements given to the police, indicated 
that the vehicle was traveling at over 80 miles per hour.  
The two passengers apparently yelled at the serviceman to 
slow down, but he did not and lost control of the vehicle at 
a curve in the road.  The vehicle went off the roadway and 
rolled over at least twice, throwing one passenger and the 
serviceman from the vehicle.  The serviceman ended up pinned 
under the vehicle and was pronounced dead a little more than 
an hour later at St. Elizabeth Hospital in Utica, New York. 

As a result of the police investigation, it was determined 
that alcohol consumption by the serviceman and excessive 
speed were the causes of the fatal accident (see May 1994 
entry made in the investigation report), and that no other 
persons were criminally responsible for the servicemans 
death.  It was previously noted in the investigation report 
that at the time of the accident the roadway where the 
accident occurred was blacktop and in good condition although 
well traveled, the weather was clear and the roadway was dry.  
Further, it was noted that an interview with a doctor from 
St. Elizabeths Hospital along with lab records received led 
to the conclusion that the serviceman had consumed a large 
quantity of alcohol prior to the accident and was intoxicated 
at the time of his death.  Records from St. Elizabeths 
Hospital reveal that blood was drawn from the serviceman and 
that tests revealed a blood alcohol level of .122.

A Report of Investigation (DD Form 261) generated by the 
service department documents findings similar to those noted 
above regarding the specifics of the accident.  

The appellant has proposed an alternate reason for the fatal 
August 1993 accident.  Specifically, she contends that the 
vehicle driven by her son was defective and he was unable to 
correct the vehicle once he started losing control of it when 
it engaged the curve in the road because the engine shut down 
and/or stalled.  She has presented a copy of a June 1994 form 
letter sent to her by the Ford Motor Company which indicates 
that the type of vehicle driven by the serviceman and 
involved in the accident  a 1992 Ford Tempo  was being 
recalled.  The reason for this recall was that on some of 
these vehicles, the rubber isolator in the engine crankshaft 
pulley may, during periods of high temperatures, loosen from 
the outer ring resulting in a loud clanking noise; and if 
ignored, loss of all accessory functions, including power 
steering, water pump, air conditioning and electrical 
charging system could occur.  The appellant has also 
submitted copies of articles (including for example, one from 
the USA Today) related to this defect.  

The appellant has also submitted copies of receipts 
documenting repairs done on her vehicle in 1993.  
Specifically, these receipts indicate that the vehicle was 
repaired in January 1993 because the fuel injector was noisy 
and the engine stumbled at stops; in April 1993 because the 
vehicle stalled intermittently while idling or operated at 
slow speeds after idle; and on August 2, 1993 because it was 
shutting off when driving 55 miles per hour.  She also 
enclosed copies of owner reports from the National Highway 
Traffic Safety Administration, Office of Defects 
Investigation.  These reports document various problems 
reported by other 1992 Ford Tempo owners, including steering 
failure and intermittent stalling.  She has also noted in 
several letters and statements that she experienced problems 
with the vehicle the same evening that her son had used it, 
stating that it had stalled while she was driving it.  

It is noted that the term "service connected" means, with 
respect to disability or death, that such disability was 
incurred or aggravated, or that the death resulted from a 
disability incurred or aggravated, in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 101(16) 
(West 1991).  For DIC purposes, a veteran includes a person 
who died in active service and whose death was not due to 
willful misconduct.  Further, it is also noted that, 
generally, direct service connection may be granted only when 
a disability was incurred in or aggravated in line of duty, 
and not the result of the veterans own willful misconduct.  
38 C.F.R. § 3.301(a) (1998).  In line of duty means an 
injury or disease incurred or aggravated during active 
service unless the result of the veteran's own misconduct.  
38 C.F.R. § 3.1 (m) (1998)  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge or wanton 
and reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death. 38 C.F.R. § 3.1(n) (1998).

When determining entitlement to service-connected benefits, 
the simple drinking of alcoholic beverage is not in and of 
itself willful misconduct.  However, if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability, the 
disability will be considered the result of the veteran's 
willful misconduct. 38 C.F.R. § 3.301(b) and (c)(2) (1998).  
Although the consumption of alcohol, in and of itself, does 
not per se constitute willful misconduct, it does if it is 
later determined that it was the proximate cause of injury.  

It is further noted that a presumption of intoxication is 
created by VA Adjudication Procedure Manual, M21-1, Part IV, 
Chapter 11.04(c)(2), when a persons blood alcohol percentage 
is .10 or more.  See also Forshey v. West, No. 96-1038 (U.S. 
Vet.App. Dec. 3, 1998).

The Board notes that it has considered the investigation and 
hospital reports, and the contentions made by the appellant, 
all noted above.  While the appellant has proposed an 
alternative reason (contrary to the New York State Police 
investigation report) as to why the accident took place  
mainly, that the accident was due to defects in the vehicle 
which caused it to stall or otherwise caused problems in 
steering it - she has not submitted any objective evidence to 
substantiate this theory.  

Specifically, while it is clear that the type of automobile 
driven by the serviceman had been recalled for defects that 
may have caused problems with accessory problems including 
power steering, and that the specific Tempo driven by the 
serviceman and involved in the accident had had several 
repairs done to it in 1993, including because it would stall, 
there is absolutely no objective evidence that such defects 
led to, even in a contributory way, the fatal accident on 
August [redacted], 1993.  

The Board notes that more weight is given to the accident 
investigation and hospital reports, given their 
contemporaneous nature and the thoroughness and expertise 
involved in such investigations.  Giving more weight to the 
above-mentioned, unsubstantiated theories proposed would 
require the Board to engage in speculation.  

In this particular case, as indicated previously, the record 
is clear in reflecting that the servicemans death occurred 
in August 1993 as a result of injuries sustained in an 
automobile accident while he was on active duty.  He had been 
operating his vehicle in an reckless manner along a state 
road in Oneida County, New York, when his vehicle went out of 
control and rolled over at least twice, pinning him under it.  
The serviceman was intoxicated at the time of the accident as 
evidenced by his blood-alcohol level which was noted in the 
hospital report.  

As such, the Board concludes that on August [redacted], 1993, 
while under the influence of alcohol, the serviceman drove his 
motor vehicle in a reckless manner and at an excessive speed, 
constituting willful misconduct, and such activity was the 
proximate cause of his death when he was involved in a single 
vehicle accident.  Accordingly the servicemans conduct 
amounted to a known prohibited action, was wanton and 
reckless, without regard to the probable consequences of such 
action, in that he did willfully operate a motor vehicle in a 
reckless manner and at an excessive speed while intoxicated.  

Although the Board is most sympathetic to the appellants 
situation, the governing law dictates that disability or 
death benefits are not payable for any condition due to the 
one's own willful misconduct, and based on the findings 
above, such is the case in this instance. 

In this case, however, the appellant was awarded DIC in 
October 1993, as noted above, and this decision will be 
accepted as correct in the absence of clear and unmistakable 
error.  That said, the Board finds that this October 1993 
action by the RO was clearly and unmistakably erroneous.  
Evidence of the specific events and circumstances leading up 
to the accident (i.e. the correct facts, Russell)  that 
the serviceman was intoxicated and driving at an excessive 
rate of speed  was not before the adjudicator at the time of 
this action, and there is no doubt whatsoever that reasonable 
minds could not differ that the result would have been 
manifestly different had this evidence been reviewed at that 
time.  Fugo.  In other words, there is no doubt that the RO 
would have determined that the serviceman's death was not in 
the line of duty as it was due to his own willful misconduct.  
As such, the October 1993 decision granting the appellant DIC 
must be reversed.  38 C.F.R. § 3.105(a) (1998).  The Board 
finds that the appellants DIC was appropriately terminated 
as there was clear and unmistakable error in the October 1993 
action establishing these benefits. 

ORDER

There was clear and unmistakable error in the October 1993 
decision which granted the appellant entitlement to DIC based 
on the her sons death in service.  The death of the 
serviceman was the result of his own willful misconduct.  The 
appellants appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
